DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-5 and 7-10 in the reply filed on April 28, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 lists “dead weight” in line 10, there is mention of “dead weight” being part of the international search report in Applicant Remarks dated February 3, 2022, however there is no support in the specification or the disclosed documents.  The argument in the Miscellaneous Incoming Letter dated February 3, 2022 states the original german term “Eigengewicht” can be translated into either “net weight” or “dead weight” but if this is the case then all of the “net weight” instances should have been corrected to be “dead weight” not just the one instance in the first claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Because of the potential translation mistake, it is unclear if net weight or dead weight is the limitation needed for the claim, therefore Examiner will be interpreting only the single change as dead weight and the rest as net weight until otherwise notified by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz, et al. (US 2006/0071372).

	In reference to Claim 1, Stieglitz discloses adjusting a calibration device (Item 10) for an extrusion process  by moving a number of single segments (Item 18) (fin block) that each included individual lamellae (fins) all on a set of support rods (Item 30) (back structure) ([0008], [0021], [0023], Fig. 3) (the fin block comprises a back structure wherein the fins are spaced apart from one another and arranged on the back structure in longitudinal direction of the back structure) the support rods are attached to spindle carriers with spaces between (apertures) (Item 20) ([0023]) (wherein the back structure has a plurality of apertures) the whole of which is adjustable based on the construction ([0019]) (the shape and/or arrangement of which within the back structure depends on a predetermined mechanical load capacity for the back structure, wherein the apertures are configured in their cross-sectional shape and arranged along the back structure in such a way that the back structure has an optimized dead weight whilst maintaining the predetermined mechanical load capacity).
	Stieglitz does not specifically disclose the shape and/or arrangement of which within the back structure depends on a predetermined mechanical load capacity for the back structure, wherein the apertures are configured in their cross-sectional shape and arranged along the back structure in such a way that the back structure has an optimized dead weight whilst maintaining the predetermined mechanical load capacity. 
	It would have been obvious to one of ordinary skill in the art to adjust the configuration of the support rods, and/or space between spindle carriers such that the shape and/or arrangement of which within the back structure depends on a predetermined mechanical load capacity for the back structure, wherein the apertures are configured in their cross-sectional shape and arranged along the back structure in such a way that the back structure has an optimized dead weight whilst maintaining the predetermined mechanical load capacity to accommodate the construction of the extruded part ([0007]-[0008], [0019], [0021]-[0025]).

	In reference to Claim 2, Stieglitz discloses the fin block of Claim 1, as described above.
	Stieglitz discloses the support rods (Item 30) are attached to spindle carriers (Item 20) (the back structure has a profile which is predetermined in cross-section to the longitudinal direction and is adapted to the mechanical load capacity).
	Stieglitz does not disclose the back structure has a profile which is predetermined in cross-section to the longitudinal direction and is adapted to the mechanical load capacity.
It would have been obvious to one of ordinary skill in the art to adjust the configuration of the support rods, and/or spindle carriers to accommodate the construction of the extruded part ([0007]-[0008], [0019], [0021]-[0025]).

	In reference to Claim 3, Stieglitz discloses the fin block of Claim 1, as described above.
	Stieglitz discloses a set of support rods (Item 30) (back structure) ([0008], [0021], [0023], Fig. 3) the support rods are attached to spindle carriers (Item 20) ([0023]) (the apertures are formed running along the back structure and substantially transversely to the longitudinal direction of the back structure).

	In reference to Claim 4, Stieglitz discloses the fin block of Claim 1, as described above.
	Stieglitz discloses spindle carriers (Item 20) ([0023]) which are adjustable based on the construction ([0019]) (the apertures vary in their shape and/or arrangement along the back structure).

	In reference to Claim 5, Stieglitz discloses the fin block of Claim 4, as described above.
	Stieglitz discloses the discloses spindle carriers (Item 20) ([0023]) which are adjustable based on the construction ([0019]) (shape and/or arrangement of the apertures varies/vary according to the anticipated occurring mechanical load along the fin block).
	Stieglitz does not disclose the shape and/or arrangement of the apertures varies/vary according to the anticipated occurring mechanical load along the fin block.
It would have been obvious to one of ordinary skill in the art to adjust the configuration of the spindle carriers to accommodate the construction of the extruded part ([0007]-[0008], [0019], [0021]-[0025]).

	In reference to Claim 7, Stieglitz discloses the fin block of Claim 1, as described above.
	Stieglitz discloses a number of single segments (Item 18) (fin block) all on a set of support rods (Item 30) (back structure) can be formed of a single workpiece ([0009]-[0010]) (the fin block is formed in one piece).

	In reference to Claim 8, Stieglitz discloses the fin block of Claim 1, as described above.
	Stieglitz discloses a number of single segments (Item 18) (fin block) that each included individual lamellae (fins) all on a set of support rods (Item 30) (back structure) can be formed of the same material ([0009]-[0010]) (the back structure and the fins of the fin structure are made from the same material or from different materials).

	In reference to Claim 9, Stieglitz discloses the fin block of Claim 1, as described above.
	Stieglitz discloses a number of single segments (Item 18) (fin block) that each included individual lamellae (fins) all on a set of support rods (Item 30) (back structure) can be formed of a metallic ([0009]-[0010]) (the back structure and/or the fins are formed from a metallic material or from a polymer material).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz, et al. (US 2006/0071372) as applied to Claim 1 above, and further in view of Kenworthy, et al. (US 2018/0058473).

	In reference to Claim 10, Stieglitz discloses the fin block of Claim 1, as described above.
	Stieglitz discloses creating a number of single segments (Item 18) (fin block) that each included individual lamellae (fins) all on a set of support rods (Item 30) (back structure) using a milling process or metal can be cast in a mold ([0009]-[0010]).
	 Stieglitz does not disclose the fin block is produced by means of 3D printing or respectively by means of an additive manufacturing method.
	Kenworthy discloses creating a vortex generators (fin block) using ultrasonic additive manufacturing for the metallic material ([0047]-[0049]) (the fin block is produced by means of 3D printing or respectively by means of an additive manufacturing method).
	It would have been obvious to one of ordinary skill in the art to create the segments of Stieglitz using the manufacturing process of Kenworthy because the process provides for low mass ([0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742